MEMORANDUM **
Juan Francisco Barahona-Salguero, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008). We deny the petition.
Substantial evidence supports the agency’s finding that Barahona-Sal-guero failed to establish past persecution. Barahona-Salguero failed to establish that he suffered persecution due to any connection to his uncles and cousins, see Molina-Estrada v. INS, 293 F.3d 1089, 1095 (9th Cir.2002); the government workers’ attempt to recruit Barahona-Salguero on his university campus did not rise to the level of persecution, see Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000); and the record does not compel the conclusion that the incident in which someone shot at Baraho-na-Salguero’s cousin’s car while he was a passenger constituted persecution on account of a protected ground, see Molin-Estrada, 293 F.3d at 1095. Barahona-Salguero’s claim of a well-founded fear of *965future persecution fails because he testified that conditions in Guatemala had improved in some respects, and that he did not know why the Guatemalan government would pursue him if he returned. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002). Accordingly, his asylum claim fails.
Because Barahona-Salguero failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000).
Barahona-Salguero’s contention that the BIA issued a boilerplate decision is not borne out in the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.